                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 JESSICA CANTRELL,                                  CV-17-135-GF-BMM


                 Plaintiff,
                                                           ORDER
       vs.

 NATIONAL RAILROAD
 PASSENGER CORPORATION, a/k/a
 AMTRAK,

                 Defendants.



       The Court conducted a trial in this matter on May 13, 2019 through May 15,

2019. (Docs. 78, 82, 83.) The jury returned a verdict on May 15, 2019. (Doc. 92.)

The jury found Amtrak partially liable for the injury sustained by Plaintiff Jessica

Cantrell (“Cantrell”). The jury apportioned 75% of the negligence to Cantrell,

however, and 25% of the negligence to Amtrak. The jury’s apportionment of

negligence eliminated any need for the jury to consider the amount of damages to

be awarded to Cantrell. The Court entered final judgment in this matter on May 16,

                                          1
2019. (Doc. 93.) Cantrell filed a Motion for a New Trial on May 31, 2019. (Doc.

95.) Amtrak filed its Response in opposition to the Motion on June 4, 2019. (Doc.

97.) This Order addresses each of Cantrell’s arguments in turn.

                               LEGAL STANDARDS

      A party may make a motion for a new trial pursuant to Fed. R. Civ. P. 59(a).

Rule 59(a) “does not specify the grounds on which a motion for a new trial may be

granted.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 729 (citing Zhang v. AM. Gem

Seafoods, Inc., 339 F.3d 1020, 1035 (9th Cir. 2003)). A district court possesses

discretion to order a new trial under Rule 59 if “the verdict is contrary to the clear

weight of the evidence.” Murphy v. City of Long Beach, 914 F.2d 183, 187 (9th

Cir. 1990). A verdict proves contrary to the weight of the evidence if “the damages

are excessive, or that, for other reasons, the trial was not fair to the moving party.”

Molski, 481 F.3d at 729 (citing Montgomery Ward & Co. v. Duncan, 311 U.S. 243,

251 (1940).

                                    DISCUSSION

      Cantrell asserts the following arguments regarding whether the jury verdict

proved contrary to the weight of the evidence: (1) Amtrak presented inconsistent

conclusions regarding the weather data; (2) Amtrak presented evidence not

disclosed in their damage expert’s report; (3) Amtrak presented the jury with false




                                           2
arguments and evidence; and (4) the Court presented the jury with an improper

jury instruction.

   I.      Weather Data

        Cantrell asserts that the Court improperly took judicial notice of weather

data (hereafter “Exhibit 502”) for a location 24 miles away from Wolf Point. (Doc.

96 at 4.) The Court took judicial notice of Exhibit 502 described as the “Wolf Point

McDonalds surface/atmospheric history.” Cantrell raised no objection to the

Court’s decision to take judicial notice of the data. Cantrell likewise raised no

objection to the admission of Exhibit 502 into evidence. Cantrell now argues that

she assumed that the weather data was taken from Wolf Point, rather than from the

weather station 24 miles north of Wolf Point. Cantrell argues that she based her

assumption on the fact that a McDonald’s restaurant exists near the Amtrak station.

(Doc. 96 at 2.) Cantrell asks the Court to now view the Wolf Point Airport weather

data as a reflection of the accurate weather conditions. Id. at 5.

        An investigation by Cantrell should have revealed that the weather data was

not taken from the McDonald’s restaurant in Wolf Point. Such an investigation

would have revealed that the data contained in Exhibit 502 was taken from the

weather station 24 miles away. An objection to the weather data would have been

appropriate before the Court admitted the evidence. Cantrell did not raise such an

objection.


                                           3
         Cantrell further failed to ask the Court to take judicial notice of the Wolf

Point Airport weather data at trial. Cantrell’s request for the Court to take judicial

notice of this data would have been appropriate before or during trial. The Court

may not take post-trial notice of this evidence.

         Cantrell further asserts that Amtrak argued inconsistent positions regarding

the judicially noticed weather data. (Doc. 96 at 11.) Cantrell argues that Amtrak

used the weather data to demonstrate that no precipitation existed before Ms.

Cantrell’s fall. Id. Cantrell argues that Amtrak then took the inconsistent position

that the weather data was inaccurate to prove an “ice watch.” Id.

         Amtrak asserted at trial that Exhibit 502 determined that no precipitation fell

for the 23 days before the Amtrak’s train’s arrival in Wolf Point on January 24,

2016. Amtrak then asserted that Exhibit 502 demonstrated that an “ice watch”

meant merely that ice was forming 24 miles away. Cantrell failed to object to this

evidence. Cantrell further failed to object to the jury instruction regarding the

Court’s judicial notice of Exhibit 502. Cantrell has waived her right to assert this

objection. See Zhang, 339 F.3d at 1035. Cantrell’s request for a new trial pursuant

to Amtrak’s use of the McDonalds surface/atmospheric history must be denied.

   II.      Medical Evidence

         The Court limited the admission of Cantrell’s pre-accident medical history.

(Doc. 78.) The Court determined that Cantrell’s choice to assert an established


                                             4
course of life damage claim opened the door to the admission of limited medical

history evidence. Cantrell asserts that Amtrak presented evidence that it did not

disclose in its damage expert’s report. (Doc. 96 at 11.) Cantrell argues that Dr.

Goler testified improperly that Cantrell should have received injection therapy

from her treating physician. (Doc. 96 at 11.) Cantrell argues that Amtrak

improperly discussed Ms. Cantrell’s medical history. Id.

      Dr. Goler testified that he believed that Cantrell possessed access to certain

available treatments. (Doc. 82.) Dr. Goler testified that he believed that Dr. Dacre

did not administer such treatment because Cantrell suffered from diabetes, other

medical issues, and weight. Id. Dr. Goler then stated, despite being told by defense

Counsel to stop, that injection therapy constituted an available treatment for

Cantrell. Id. Cantrell’s counsel did not object to Dr. Goler’s statement regarding

Cantrell’s medical history and the potential for injection therapy to treat her

symptoms. Cantrell’s counsel further did not request a curative instruction.

Cantrell’s failure to raise a contemporaneous objection and her denial of the

Court’s offer to provide a curative instruction, constituted a waiver of Cantrell’s

ability to raise this objection post-trial. See Zhang, 339 F.3d at 1035.

      Dr. Goler further did not testify regarding issues of liability. The medical

evidence presented by Amtrak did not impact the jury’s verdict because the jury

did not reach the issue of damages. Goler’s mention of Cantrell’s medical history


                                           5
and injection therapy constituted mere harmless error in this context and did not

prejudice the jury. See Coursen v. A.H. Robins Co., Inc., 764 F.2d 1329 (9th Cir.

1985).

   III.   Government Entity

      Cantrell asserts that Amtrak violated a motion in limine by stating during

voire dire that Amtrak is a “government entity.” Cantrell filed a motion in limine

requesting that Amtrak be prohibited from discussing “jurors as taxpayers.” (Doc.

39 at 12.) Cantrell stated in its motion that “[a]lthough defendant receives

government funding, defendant is a for-profit corporation.” Id. at 12-13.

   Amtrak’s counsel during voir dire asked potential jurors if they could provide

parties with a fair trial even though Amtrak is a “government entity.” (Doc. 78.)

Cantrell did not object to the question. Id. Cantrell’s counsel later raised the motion

in limine violation at a side-bar. Id. Cantrell’s counsel stated that the Amtrak’s

counsel inaccurately characterized Amtrak as a “government entity” because

Amtrak makes over one billion dollars per year as a for-profit corporation. Id. The

Court agreed that Amtrak’s counsel had violated the motion in limine. Id.

      The Court asked Cantrell’s counsel if Cantrell desired a curative instruction.

Id. Cantrell’s counsel declined. Id. Cantrell’s counsel reasoned that the statement

would not cause prejudice unless it were discussed further to the jury. Id. The

parties and the Court agreed that a curative instruction did not prove necessary


                                           6
unless Amtrak’s counsel again brought up Amtrak’s status as a “government

entity.” Id.

       Cantrell’s failure to object and rejection of a curative instruction constituted

a waiver of the argument that Amtrak violated the motion in limine. See Zhang,

339 F.3d at 1035.The parties and the Court at trial agreed that the single mention of

Amtrak’s government connection did not impact significantly the minds of the

jurors. (Doc. 78.) Cantrell may not change positions post-trial and claim that the

statement did have such impact. The characterization of Amtrak as a “government

entity” constituted mere harmless error and did not prejudice the jury. See Coursen

v. A.H. Robins Co., Inc., 764 F.2d 1329 (9th Cir. 1985).

   IV.    Jury Instructions

   Cantrell argues that a new trial should be granted pursuant to two improper jury

instructions. (Doc. 96 at 12.) Cantrell first contends that jury instruction number 19

regarding judicially noticed weather data was improper. Id. Cantrell next contends

that the instruction number 10 regarding “mere happening of an accident” proves

outdated. Id. Instruction Number 10 states that “[t]he mere happening of an

accident, nor the occurrence of a bad result alone, is not negligence.” (Doc. 89 at

10.)

          Cantrell failed to object to any jury instructions. A party’s failure to

object to a jury instruction at trial waives the party’s ability to raise the objection


                                            7
post-trial. See Zhang, 339 F.3d at 1035; see also Milhouse v. Travelers

Commercial Ins. Co., 982 F. Supp. 2d 1088, 1106 (C.D. Cal. Nov. 5, 2013).

Cantrell’s failure to raise an objection to these instructions constitutes a waiver of

her right to raise a post-trial objection these instructions.

                           CONCLUSION AND ORDER

   Cantrell has failed to demonstrate that the weather data, medical evidence,

“governmental agency” statement, and jury instructions constitute grounds for a

new trial. The jury’s verdict does not prove to be against the weight of the

evidence. See Murphy, 914 F.2d at 187.

      ACCORDINGLY, IT IS ORDERED that Cantrell’s Motion for New Trial

(Doc. 95) is DENIED.

      DATED this 11th day of June, 2019.




                                            8
